Case 2:19-cv-00246-JRG Document 213 Filed 11/25/20 Page 1 of 15 PageID #: 10646




                      THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TEXAS
                             MARSHALL DIVISION



  OPTIMUM IMAGING TECHNOLOGIES
  LLC,
                                            Case No. 2:19-CV-00246-JRG
             Plaintiff,
                                            For Filing Under Seal
       v.

  CANON INC.,

             Defendant.




            PLAINTIFF’S OPPOSITION TO THE MOTION TO STRIKE
            EXPERT TESTIMONY OF PROFESSOR JEFFREY SEDLIK
Case 2:19-cv-00246-JRG Document 213 Filed 11/25/20 Page 2 of 15 PageID #: 10647

                                                               Filed Under Seal


                                                       TABLE OF CONTENTS


 I.      INTRODUCTION ................................................................................................................. 1
 II. BACKGROUND .................................................................................................................... 2
 III. LEGAL STANDARD ............................................................................................................ 3
 IV. ARGUMENT ......................................................................................................................... 4
      A. Professor Sedlik Properly Opines On the Relative Value of Specific Camera Features to
         Consumers, After the Technological Scope of the Underlying Patents Was Explained to
         Him ....................................................................................................................................... 5
      B. Professor Sedlik Properly Compares the Market Value of the Patented Features Here to
         the Value of the Licensed                  .................................................................... 7
 V. CONCLUSION .................................................................................................................... 10




                                                                           i
Case 2:19-cv-00246-JRG Document 213 Filed 11/25/20 Page 3 of 15 PageID #: 10648

                                                            Filed Under Seal


                                                  TABLE OF AUTHORITIES
 Cases
 ActiveVideo Networks, Inc. v. Verizon Commc’ns, Inc., 694 F.3d 1312 (Fed. Cir. 2012)........ 4, 10

 Apple Inc. v. Motorola, Inc., 757 F.3d 1286 (Fed. Cir. 2014) ................................................ 3, 4, 5

 Ericsson, Inc. v. D-Link Sys., Inc., 773 F.3d 1201 (Fed. Cir. 2014) ..................................... 3, 4, 10

 Finjan, Inc. v. Secure Computing Corp., 626 F.3d 1197 (Fed. Cir. 2010) ................................... 10

 Flexuspine, Inc. v. Globus Med., No. 6:15-cv-201-JRG-KNM, 2016 U.S. Dist. LEXIS 199479

    (E.D. Tex. July 6, 2016) .......................................................................................................... 8, 9

 LaserDynaics, 694 F.3d 51 (Fed. Cir. 2012) .............................................................................. 5, 8

 Lucent Technologies, Inc. v. Gateway, Inc., 580 F.3d 1301 (Fed. Cir. 2009) ................................ 5

 M2M Sols. LLC v. Motorola Sols., Inc., Civil Action No. 12-33-RGA, 2016 U.S. Dist. LEXIS

    22944 (D. Del. Feb. 25, 2016)..................................................................................................... 7

 Odyssey Wireless, Inc. v. Apple Inc., No. 15-cv-01735-H-RBB, 2016 U.S. Dist. LEXIS 187982

    (S.D. Cal. Sep. 14, 2016)........................................................................................................... 10

 Qualcomm Inc. v. Apple Inc., No. 17cv1375 DMS(MDD), 2019 U.S. Dist. LEXIS 9464 (S.D.

    Cal. Jan. 18, 2019)....................................................................................................................... 8

 Sonos, Inc. v. D&M Holdings Inc., 297 F. Supp. 3d 501 (D. Del. 2017) ....................................... 5

 VirnetX, Inc. v. Cisco Sys., Inc., 767 F.3d 1308 (Fed. Cir. 2014) ............................................. 4, 10

 Wordtech Sys., Inc v. Integrated Networks Sols., Inc., 609 F.3d 1308 (Fed. Cir. 2010) ................ 4

 Rules
 Fed. R. Evid. 703 ............................................................................................................................ 4




                                                                        ii
Case 2:19-cv-00246-JRG Document 213 Filed 11/25/20 Page 4 of 15 PageID #: 10649

                                           Filed Under Seal


 I.      INTRODUCTION

         Defendant’s Motion to Exclude the Testimony of Professor Jeffrey Sedlik (“Motion,” Dkt.

 No. 145), feigns ignorance of the basic distinction between a technical expert and a damages

 expert,1 and invites the Court to do the same. In short, the appropriate division of labor between

 technical experts and damages experts is as follows: The technical expert examines the patent

 claims to set forth the technological scope of the patent, opining as to the specific technological

 features covered by a patent, and the specific infringing features of competitors’ products. The

 damages expert, in turn, relies upon and accepts the conclusion that those technological features

 are covered by the patent, and infringed by the defendant. The role of the damages expert, instead,

 is to opine as to how much value those given technological features convey to the accused products.

 In other words, the technical expert identifies which features are infringing, and the damages

 expert describes how much those features are worth to consumers.

         That is exactly the division of labor between Dr. Brogioli and Professor Sedlik in this case,

 consistently respected throughout their respective expert reports. In no uncertain terms, Professor

 Sedlik was “instructed to assume that . . . Canon’s implementation of lens aberration correction

 technology at issue infringes the Asserted Patents,” and everything that entails. Sedlik Report, at

 11–12. Thus, Professor Sedlik relies upon Dr. Brogioli, instead of opining, that the infringing

 technological features are specific “in-camera aberration correction capabilities,” and he proceeds

 to analyze the extent to which this “is an important feature for photographers at all levels of skill.”

 Id. at 13.




 1
   As explained infra, Professor Sedlik’s experience as a professional photographer and industry
 leader enables him to offer testimony relating to the value of the patented technology and,
 therefore, the damages suffered by OIT.


                                                   1
Case 2:19-cv-00246-JRG Document 213 Filed 11/25/20 Page 5 of 15 PageID #: 10650

                                           Filed Under Seal


        Likewise, Professor Sedlik relies upon Dr. Brogioli, instead of opining in the first instance,

 the specific licensed technological features                                                         s.

 Sedlik Report, at 11 (“I also discussed the technology at issue including the technology claimed in

 the Asserted Patents and the technology claimed in the                 Patents discussed below with

 OIT’s technical expert Dr. Brogioli.”); id. at 19

                                         I have also reviewed these patents and discussed them with

 Dr. Brogioli.”). Thus, Professor Sedlik has been given by Dr. Brogioli a description of the specific

 technological features covered by the Asserted Patents, and the technological features covered by

 the                     , and Professor Sedlik then analyzed the relative market value of those

 specific features, i.e., “the key benefits of the Asserted Patents or                            ,” to

 consumers. Id. at 19.

        Because Professor Sedlik’s opinion properly relies on Dr. Brogioli for the technological

 features claimed by the Asserted Patents and                       , and opines only the relative value

 to consumers of those given features, Defendant’s Motion is without merit. Therefore, Plaintiff

 respectfully requests that the Motion be denied in its entirety.

 II.    BACKGROUND

        Professor Sedlik is the President and CEO of the Picture Licensing Universal System

 (“PLUS”) Coalition, a non-profit international standards body and trade association representing

 the shared business interests of all industries involved in creation, licensing, and use of

 photography and illustration. Sedlik Report, at 2. He was a founding member of the PLUS Board

 of Directors. Id. Previously, Professor Sedlik was the National President of the Advertising

 Photographers of America (“APA”), the leading trade association for commercial photographers

 in the United States, and he was also the APA’s Chief National Advisor on Licensing and




                                                     2
Case 2:19-cv-00246-JRG Document 213 Filed 11/25/20 Page 6 of 15 PageID #: 10651

                                          Filed Under Seal


 Copyright. Id. He has held numerous other leadership roles relating to industry and licensing

 standards in photography. Id. at 2–3.

        Professor Sedlik has repeatedly been called to testify before both the United States Senate

 and House of Representatives on issues relating to photography and intellectual property, including

 appearances as recent as a few weeks ago. Sedlik Report, at 3; Sedlik Depo., at 43. The United

 States Copyright Office has relied on Professor Sedlik to train new Registration Examiners on

 visual art copyright registration issues from 2010 to present. Sedlik Report, at 3.

        Professor Sedlik has been a professional photographer for over thirty years, including

 throughout the time period in which the autofocus technology at issue in the Honeywell licenses

 was adopted. Id. at 6. Additionally, he has 45 years of experience with Canon professional

 cameras, lenses, accessories and software. Id. at 5. He is a long-time faculty member and professor

 at the Art Center College of Design in Los Angeles, where he sits on the Intellectual Property

 Committee and teaches advanced courses on the artistic, technical, production, legal, and business

 aspects of traditional and digital photography.      Sedlik Report, at 5.    Professor Sedlik has

 particularized expertise, not only at the industry level, but also with the retail photography

 equipment marketplace, and related consumer buying behaviors. Id. at 6.

 III.   LEGAL STANDARD

        The Federal Circuit has “held many times, using sufficiently comparable licenses is a

 generally reliable method of estimating the value of a patent.” Apple Inc. v. Motorola, Inc., 757

 F.3d 1286, 1325 (Fed. Cir. 2014), overruled by on other grounds by Williamson v. Citrix Online,

 LLC, 792 F.3d 1339 (Fed. Cir. 2015) (en banc); Ericsson, Inc. v. D-Link Sys., Inc., 773 F.3d 1201,

 1227 (Fed. Cir. 2014) (“This court has recognized that licenses may be presented to the jury to

 help the jury decide an appropriate royalty award.”).




                                                  3
Case 2:19-cv-00246-JRG Document 213 Filed 11/25/20 Page 7 of 15 PageID #: 10652

                                           Filed Under Seal


        “[I]n attempting to establish a reasonable royalty, the ‘licenses relied on by the patentee in

 proving damages [must be] sufficiently comparable to the hypothetical license at issue in suit.’”

 VirnetX, Inc. v. Cisco Sys., Inc., 767 F.3d 1308, 1330 (Fed. Cir. 2014). “Prior licenses, however,

 are almost never perfectly analogous to the infringement action.” Ericsson, 773 F.3d at 1227; see

 also VirnetX, 767 F.3d at 1330 (“[W]e have never required identity of circumstances.”).

 “Comparisons of past patent licenses to the infringement must account for ‘the technological and

 economic differences’ between them.” Wordtech Sys., Inc v. Integrated Networks Sols., Inc., 609

 F.3d 1308, 1320 (Fed. Cir. 2010).

        Damages expert testimony “relying on licenses must account for such distinguishing facts

 when invoking them to value the patented invention.” Ericsson, 773 F.3d at 1227. “Recognizing

 that constraint, however, the fact that a license is not perfectly analogous generally goes to the

 weight of the evidence, not its admissibility.” Id.; see also ActiveVideo Networks, Inc. v. Verizon

 Commc’ns, Inc., 694 F.3d 1312, 1333 (Fed. Cir. 2012) (“The degree of comparability of the

 Gemstar and Grande license agreements as well as any failure on the part of ActiveVideo’s expert

 to control for certain variables are factual issues best addressed by cross examination and not by

 exclusion.”).

        In conducting this assessment, “[e]xperts routinely rely upon other experts hired by the

 party they represent for expertise outside of their field.” Apple, 757 F.3d at 1321. “Rule 703

 explicitly allows an expert to rely on information he has been made aware of ‘if experts in the

 particular field would reasonably rely on those kinds of facts or data in forming an opinion on the

 subject.’” Id. (quoting Fed. R. Evid. 703). “Consistent with Rule 703, patent damages experts

 often rely on technical expertise outside of their field.” Id.

 IV.    ARGUMENT




                                                   4
Case 2:19-cv-00246-JRG Document 213 Filed 11/25/20 Page 8 of 15 PageID #: 10653

                                          Filed Under Seal


        A. Professor Sedlik Properly Opines On the Relative Value of Specific Camera
           Features to Consumers, After the Technological Scope of the Underlying Patents
           Was Explained to Him

        Defendant does not dispute the basic characterization of the roles of experts set forth

 above—that a technical expert should determine what features are claimed, and a damages expert

 should determine how much the features are worth.2 Nor does Defendant contend that Professor

 Sedlik was prohibited from relying on Dr. Brogioli, rather than making an independent judgment,

 that the patents cover whatever features Dr. Brogioli determined the patents cover; that is,

 Defendant agrees that a damages expert may properly take as explained the scope of patent claims

 and the corresponding features of infringing products. Apple, 757 F.3d at 1321. Thus, the Parties

 do not disagree that testimony of the technical scope, or specific technical features, covered by

 patents must come from Dr. Brogioli, and Professor Sedlik’s role is to provide testimony on the

 benefit or value of those features in the marketplace.




 2
   In one passage, Defendant does appear to actually misapprehend the legal standards, rather than
 the facts. Specifically, in the introduction, the Defendant derides Professor Sedlik’s opinion
 because, “[h]e focuses more on the benefits of the inventions, like better images, than the
 technologies that yield them.” Motion, at 1-2. To be clear, as Defendant acknowledges elsewhere
 in its brief, it is exactly the role of the damages expert to opine “the benefits of the inventions,”
 whereas the technical expert opines the scope of the “technologies that yield [those benefits].” Id.
 Put simply, the technical expert answers the question, what features are covered by the inventions,
 while the damages expert answers the question, how much a consumer “benefits [from] the
 inventions,” (id.), i.e., the “increased value” of products with the patented features. LaserDynaics,
 694 F.3d 51, 61 (Fed. Cir. 2012); see also Sonos, Inc. v. D&M Holdings Inc., 297 F. Supp. 3d 501,
 512 (D. Del. 2017) (“[The validity and infringement expert] may well be familiar with the technical
 features of UPnP, but that does not mean that he has any reason to know, without reference to any
 supporting evidence, that the availability of UPnP-compatible controllers was the primary reason
 for the commercial success of Sonos’s products.”). The same misapprehension of the respective
 roles of technical and damages experts caused Defendant to rely entirely on its own technical
 expert to determine “the proper apportionment factor” to be multiplied by Defendant’s proffered
 royalty base. See Schenk Report, at 237; see also Motion to Strike K. Schenk (Dkt. No. 148), at
 7; Lucent Technologies, Inc. v. Gateway, Inc., 580 F.3d 1301, 1334–35 (Fed. Cir. 2009) (“The
 damages award ought to be correlated, in some respect, to the extent the infringing method is used
 by consumers.”).


                                                  5
Case 2:19-cv-00246-JRG Document 213 Filed 11/25/20 Page 9 of 15 PageID #: 10654

                                            Filed Under Seal


          Instead of arguing that Professor Sedlik could not rely on Dr. Brogioli for the technical

 features covered by the Asserted Patents and the Honeywell Patents, Defendant’s entire Motion

 boils down to the argument that “Prof. Sedlik did not rely on discussions with OIT’s technical

 expert Dr. Brogioli for the                     .” Motion, at 6 (emphasis added). But that argument

 is demonstrably false, as the “Materials Considered” section of Professor Sedlik’s Report makes

 clear:

      In preparation for the Report and for the expert testimony that I may be called on to
      provide, I have considered the materials listed . . . . In addition to my review of materials,
      I also discussed the technology at issue including the technology claimed in the
      Asserted Patents and the technology claimed in the                           discussed below
      with OIT’s technical expert Dr. Brogioli. Dr. Brogioli confirmed my understanding of
      the inventions recited by the Asserted Claims and the                           that I discuss
      below.

 Sedlik Report, at 11; see also id. at 19

                            . . . . I have also reviewed these patents and discussed them with Dr.

 Brogioli.”).

      Professor Sedlik was equally clear in deposition about the division of labor between he and

 Dr. Brogioli:

      I explain in this paragraph [in the Sedlik Report] and everywhere along the way where
      there is an interpretation of the patents or any suggestion -- any kind of interpretation of
      the patents, that I discussed it with Dr. Brogioli and that was his opinion expressed to
      me. And then I have to take that and render my opinions based on my experience using
                  throughout its long and storied life from beginning to now and also using
      aberration correction from a photographer’s perspective, you know, the viability of those
      features and their effect on me in my business.

 Sedlik Depo, at 219 (emphasis added); see also id. at 217 (“I wouldn’t be qualified to render an

 opinion on these patents by reading the patent, the claims and the specifications. . . . I am qualified

 to talk about usability concerns and how the equipment works and how photographers use them at

 all levels.”).




                                                    6
Case 2:19-cv-00246-JRG Document 213 Filed 11/25/20 Page 10 of 15 PageID #: 10655

                                           Filed Under Seal


        Thus, the central, essential premise of Defendant’s Motion is that “Prof. Sedlik did not rely

 on discussions with OIT’s technical expert Dr. Brogioli for the                         ,” (Motion, at

 6), but that is unmistakably untrue. There is no doubt that Professor Sedlik, in fact, “discussed the

 technology at issue including the technology claimed in the Asserted Patents and the technology

 claimed in the                        discussed below with OIT’s technical expert Dr. Brogioli.”

 Sedlik Report, at 11. Therefore, Defendant’s argument is factually, categorically unsupportable,

 and its citations on the point are readily distinguished on the same basis. See, e.g., M2M Sols. LLC

 v. Motorola Sols., Inc., Civil Action No. 12-33-RGA, 2016 U.S. Dist. LEXIS 22944, at *11-12 (D.

 Del. Feb. 25, 2016) (“[W]hile Mr. Bluestein may have considerable experience in the industry

 generally, he does not have the [technical] expertise (and he does not rely on others who do) . . . .”)

 (emphasis added).

        B. Professor Sedlik Properly Compares the Market Value of the Patented Features
           Here to the Value of the Licensed        Features

        In the last section of the Motion, Defendant begins by attacking Professor Sedlik’s

 comparability opinion with a series of questions obviously addressed to a technical expert, and an

 explicit reference to Dr. Brogioli’s technical opinions in this case. See Motion, at 7. Those

 arguments fail for the reasons discussed above, viz that Professor Sedlik did, in fact, rely on Dr.

 Brogioli to describe the technical scope of the Asserted Patents and the

        Specifically, Professor Sedlik “discussed . . . the technology claimed in the

         . . . with OIT’s technical expert Dr. Brogioli,” (Sedlik Report, at 11), and learned:




                                                   7
Case 2:19-cv-00246-JRG Document 213 Filed 11/25/20 Page 11 of 15 PageID #: 10656

                                           Filed Under Seal


 Sedlik Report, at 18; see also id. at 19 (“

                . . . . I have also reviewed these patents and discussed them with Dr. Brogioli.”).

        Informed thusly by Dr. Brogioli of the technical scope of the               Patents, Professor

 Sedlik opines as to the relative value to consumers of those patented features

                                                                               , versus the patented

 features in this case, which likewise (as informed by Dr. Brogioli), “automat[e] the process of

 correcting certain aberrations that often appear in images.” Id. at 18-19. Professor Sedlik does

 not render an opinion of his own as to the technical scope or features covered by the

         and the Asserted Patents, which is taken as granted from Dr. Brogioli; instead, his opinion

 analyzes “[t]he benefits of the Asserted Patents and the                      to photographers.” Id.

 at 18 (emphasis added). This is exactly what a damages expert is supposed to do.

        Defendant’s cases do not suggest otherwise.            Defendant’s primary case support,3

 Flexuspine, Inc. v. Globus Med., No. 6:15-cv-201-JRG-KNM, 2016 U.S. Dist. LEXIS 199479, at

 *12-13 (E.D. Tex. July 6, 2016), excluded testimony where “[t]he extent of [the damages expert’s]

 comparability analysis consist[ed] of his assertion that [the licensed] patents are ‘in the same field

 of use and relate to the same types of products as the patents-in-suit.” Specifically, the damages

 expert in Flexuspine opined that the patents in that case were comparable to the licensed patents




 3
   Defendant cites two other cases: (1) Qualcomm Inc. v. Apple Inc., No. 17cv1375 DMS(MDD),
 2019 U.S. Dist. LEXIS 9464, at *20 (S.D. Cal. Jan. 18, 2019), which is so heavily redacted in the
 cited portion that it is impossible to analogize to the instant facts; and (2) LaserDynamics, Inc. v.
 Quanta Comput., Inc., 694 F.3d 51, 80 (Fed. Cir. 2012), in which the district court “[r]eli[ed] on
 . . . irrelevant evidence to the exclusion of the many licenses expressly for the [Asserted] Patent,”
 even though “the actual licensing evidence, [wa]s highly probative of the patented invention’s
 economic value in the marketplace.”



                                                   8
Case 2:19-cv-00246-JRG Document 213 Filed 11/25/20 Page 12 of 15 PageID #: 10657

                                            Filed Under Seal


 solely because they “relate[d] to spine implants, rather than knee implants or hip implants.” Id.

 at *13.

           This case would only be analogous to Flexuspine if Professor Sedlik’s comparability

 analysis simply said that both sets of patents relate to image processing in cameras, rather than

 lenses or image sensors. Id. But plainly, Plaintiff has gone much further in its comparability

 analysis than asserting that both the                      and the Asserted Patents relate to image

 processing. Instead, Professor Sedlik has concluded—in consultation and reliance upon Dr.

 Brogioli’s analysis of the specific patent claims—that the respective patents are comparable

 because, inter alia:




 Sedlik Report, at 18–19; see also id. at 18



                                                ”).

           This is not, as in Flexuspine, an assertion that every patent relating to spine implants is

 comparable to every other patent relating to spine implants. Flexuspine, 2016 U.S. Dist. LEXIS

 199479, at *12–13. Instead, Professor Sedlik properly, and explicitly examined the specific

 benefits to consumers of the Asserted Patents versus the                         in terms of ease of

 use, time savings, and improved image quality. See Sedlik Report, at 19.



                                                      9
Case 2:19-cv-00246-JRG Document 213 Filed 11/25/20 Page 13 of 15 PageID #: 10658

                                          Filed Under Seal


        The Federal Circuit has repeatedly confirmed the validity of comparability analyses like

 that of Professor Sedlik in this case. VirnetX, Inc. v. Cisco Sys., 767 F.3d 1308, 1330 (Fed. Cir.

 2014) (“Moreover, all of the other differences that Apple complains of were presented to the jury,

 allowing the jury to fully evaluate the relevance of the licenses.”); Finjan, Inc. v. Secure

 Computing Corp., 626 F.3d 1197, 1212 (Fed. Cir. 2010); ActiveVideo, 694 F.3d at 1333; see also

 Odyssey Wireless, Inc. v. Apple Inc., No. 15-cv-01735-H-RBB, 2016 U.S. Dist. LEXIS 187982, at

 *14 (S.D. Cal. Sep. 14, 2016) (“Thus, Odyssey is incorrect in asserting that there is no evidence in

 Dr. Lynde’s report as to the technological comparability between the licensed patents and the

 patents-in-suit. In addition, Dr. Lynde’s reliance on Dr. Acampora’s opinions in forming his own

 opinions is permissible.”).

        Defendant’s Motion is ultimately not a criticism of methodology, but a criticism of

 Professor Sedlik’s “conclusions that the licensed patents are technologically comparable to the

 patents-in-suit.” Id. However, the degree of comparability between the patents is a “factual issue[]

 best addressed by cross examination and not by exclusion.” ActiveVideo, 694 F.3d at 1333; see

 also Ericsson, 773 F.3d at 1227 (“[T]he fact that a license is not perfectly analogous generally

 goes to the weight of the evidence, not its admissibility.”); VirnetX, 767 F.3d at 1331 (“[T]hough

 there were undoubtedly differences between the licenses at issue and the circumstances of the

 hypothetical negotiation, ‘[t]he jury was entitled to hear the expert testimony and decide for itself

 what to accept or reject.’”). The Motion should be denied.

        V.      CONCLUSION

        For the foregoing reasons, the Court should deny Defendant’s Motion to Exclude the

 Testimony of Professor Jeffrey Sedlik Regarding Comparability.




                                                  10
Case 2:19-cv-00246-JRG Document 213 Filed 11/25/20 Page 14 of 15 PageID #: 10659

                                   Filed Under Seal


        Dated: November 16, 2020                      Respectfully submitted,

                                                      By: /s/ Korula T. Cherian

                                                      S. Calvin Capshaw
                                                      State Bar No. 03783900
                                                      Elizabeth L. DeRieux
                                                      State Bar No. 05770585
                                                      Capshaw DeRieux, LLP
                                                      114 E. Commerce Ave.
                                                      Gladewater, TX 75647
                                                      Telephone: 903-845-5770
                                                      ccapshaw@capshawlaw.com
                                                      ederieux@capshawlaw.com

                                                      Amadou Kilkenny Diaw
                                                      Thomas Dunham
                                                      RuyakCherian LLP
                                                      1901 L St. NW, Suite 700
                                                      Washington, DC 20036

                                                      Korula T. Cherian
                                                      Robert Harkins
                                                      RuyakCherian LLP
                                                      1936 University Ave, Ste. 350
                                                      Berkeley, CA 94702

                                                      J. Mark Mann
                                                      State Bar No. 12926150
                                                      G. Blake Thompson
                                                      State Bar No. 24042033
                                                      MANN | TINDEL | THOMPSON
                                                      300 West Main Street
                                                      Henderson, Texas 75652
                                                      (903) 657-8540
                                                      (903) 657-6003 (fax)
                                                      mark@themannfirm.com
                                                      blake@themannfirm.com


                                                      Attorneys for Plaintiff
                                                      Optimum Imaging Technologies LLC




                                         11
Case 2:19-cv-00246-JRG Document 213 Filed 11/25/20 Page 15 of 15 PageID #: 10660

                                        Filed Under Seal


                                CERTIFICATE OF SERVICE

        I hereby certify that all counsel of record who are deemed to have consented to electronic

 service are being served this 16th day of November 2020, with a copy of this document via

 electronic mail.

                                             /s/ Korula T. Cherian
                                             Korula T. Cherian




              CERTIFICATE OF AUTHORIZATION TO FILE UNDER SEAL

        Pursuant to Local Rule CV-5(a)(7), the undersigned hereby certifies that counsel that this

 document should be filed under seal because it contains material designated under the Protective

 Order approved and entered in this case.



                                             /s/ Korula T. Cherian
                                             Korula T. Cherian




                                                12
